Citation Nr: 1012391	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tremors, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied the 
current appellate claims.

The Board observes that the Veteran also initiated an appeal 
as to the denial of service connection for posttraumatic 
stress disorder (PTSD).  However, service connection was 
established for PTSD by a January 2008 decision review 
office decision.  Consequently, this issue has been resolved 
and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further observes that the Veteran perfected an 
appeal to the denial of service connection for benign 
prostatic hypertrophy.  However, he withdrew this issue from 
appeal via a November 2009 statement.  See 38 C.F.R. 
§ 20.204 (2009).

The Veteran also requested a Board hearing in conjunction 
with this appeal, and such an appeal was scheduled for 
November 2009.  However, the record before the Board 
reflects that this hearing was postponed, and rescheduled 
for March 9, 2010.  Subsequently, the March hearing was 
cancelled by the Veteran with no additional requests for 
hearings or information as to why the March 2010 hearing was 
canceled.  Accordingly, the Board will proceed with 
adjudication of the current appellate claims.  See 38 C.F.R. 
§ 20.704 (2009).


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the instant case have been 
completed.

2.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The Veteran's tremors are not due to a disease for which 
a presumption of service connection is provided under the 
law based on exposure to herbicides in service.

4.  The Veteran's peripheral neuropathy was first diagnosed 
years after active service (i.e., his period of exposure) 
and has not resolved within two years of the date of onset.

5.  The preponderance of the evidence is against a finding 
that the Veteran's tremors and/or bilateral peripheral 
neuropathy of the upper and lower extremities was incurred 
in or otherwise the result of his active military service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by tremors was not 
incurred in or aggravated by the Veteran's active service, 
to include as due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Chronic bilateral peripheral neuropathy of the upper and 
lower extremities was not incurred in or aggravated by the 
Veteran's active service, to include as due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the Veteran was sent 
preajudication notice via a letter dated in September 2005, 
which is clearly prior to the November 2005 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).   The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 
2008.   The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Veteran was also sent a letter in June 2006 which 
included the information regarding disability rating(s) and 
effective date(s) mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), followed by 
readjudication of the appellate claims via the January 2008 
Statement of the Case.  This development "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Although no VA medical 
examination was accorded to the Veteran regarding either his 
tremors or peripheral neuropathy, no such development is 
warranted with respect to this case.  The competent medical 
evidence confirms the Veteran has these claimed 
disabilities, and his contention is that service connection 
is warranted on the basis of in-service herbicide exposure; 
i.e., he has indicated no other basis for a grant of service 
connection, or is such shown by the record.  Therefore, as 
detailed below, resolution of this case depends upon the 
relevant regulatory provisions regarding herbicide exposure.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the Veteran's claimed Agent Orange exposure, 
the law provides that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means 
a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The Board acknowledges that the Veteran's service records 
confirm he had active duty in the Republic of Vietnam, and 
was presumptively exposed to herbicides therein.  See 38 
U.S.C.A. §1116.  However, as detailed above, tremors, in and 
of itself, is not a condition presumptively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e), nor does the 
record reflect this condition is otherwise due to a 
disability associated with such exposure.  Although acute 
and subacute peripheral neuropathy is presumptively 
associated with herbicide exposure, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to a herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  In this case, 
the Veteran's peripheral neuropathy was first diagnosed 
years after active service (i.e., his period of exposure) 
and has not resolved within two years of the date of onset.  
Therefore, the record reflects his peripheral neuropathy of 
the upper and lower extremities is not the type associated 
with herbicide exposure.  Consequently, service connection 
is not warranted based upon the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309(e).

Notwithstanding the foregoing, the Board acknowledges that 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, in this case a thorough review 
of the Veteran's service treatment records contain no 
findings of tremors and/or peripheral neuropathy to include 
on the January 1970 separation examination.  In fact, his 
neurologic condition was clinically evaluated as normal on 
the separation examination.  Further, the Veteran 
affirmatively indicated on the concurrent Report of Medical 
History that he had not experience swollen or painful 
joints, foot trouble, neuritis, paralysis, nor epilepsy or 
fits.  Moreover, both the Veteran's tremors and peripheral 
neuropathy were first shown many years after his separation 
from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

In addition, no competent medical opinion is of record which 
relates either the tremors or peripheral neuropathy to 
active service.  Moreover, the Board concludes that no 
development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or 
aggravation of the claimed disabilities, referral of this 
case for an opinion as to etiology would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
claimed disabilities to the Veteran's military service.  
Further, the Veteran has not indicated any other basis for a 
grant of service connection other than in-service herbicide 
exposure, nor is such otherwise indicated by the record.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (A medical opinion is inadequate when unsupported by 
clinical evidence).  








	(CONTINUED ON NEXT PAGE)





For these reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's 
claims of service connection for tremors and bilateral 
peripheral neuropathy of the upper and lower extremities.  
As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for tremors, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, to include as 
due to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


